Citation Nr: 0523407	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  92-02 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a right inguinal hernia repair, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a nasal submucous resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1954.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 1994 rating action that denied a rating in 
excess of 10 percent for postoperative residuals of a right 
inguinal hernia repair.  A Notice of Disagreement (NOD) was 
received in November 1994, and a Statement of the Case (SOC) 
was issued in August 1995.  In October 1995, the veteran 
testified during a hearing before a hearing officer at the 
RO; a transcript of the hearing is of record.  Supplemental 
SOCs (SSOCs) were issued in November and December 1995 and 
February 1996.  A Substantive Appeal was received in April 
1996.

This appeal also arises from November and December 1995 and 
June and September 1996 rating actions that denied an 
increased (compensable) rating for residuals of a nasal 
submucous resection.  A NOD was received in December 1996, 
and a SOC was issued in January 1997.  A Substantive Appeal 
was received in February 1997.

In March 1997, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

In October 1997, the Board, in pertinent part, remanded the 
issues on appeal to the RO for further development of the 
evidence and for due process development.  A SSOC, reflecting 
the continued denial of the claims, was issued in March 1999.

In June 2000, the Board again remanded the issues on appeal 
to the RO for due process development and for readjudication.  
As reflected in April and May 2003 SSOCs, the RO continued 
the denials of a rating in excess of 10 percent for 
postoperative residuals of a right inguinal hernia repair, 
and a compensable rating for residuals of a nasal submucous 
resection.

In October 2003, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  A SSOC was issued in February 2005, reflecting 
the continued denials of the increased ratings sought on 
appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's postoperative residuals of a right inguinal 
hernia repair are manifested by complaints of pain and 
discomfort which are relieved by a truss or belt and a TENS 
unit, with objective findings showing no recurrence of the 
hernia.  

3. The veteran's residuals of a nasal submucous resection are 
manifested by a status-post mucosal resection, septoplasty, 
open functional septorhinoplasty with bilateral alar battens, 
and revision of the open functional rhinoplasty with nasal 
valve suspension with bilateral spreader grafts, with no 
evidence of any nasal obstruction on recent VA examination.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of a right inguinal hernia repair are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.114, Diagnostic Code 7338 (2004).    

2.  The criteria for an increased (compensable) rating for 
residuals of a nasal submucous resection are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.31, 4.97, Diagnostic Code 6502 (1996 and 2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

Through the June 1994 RO letter, the September and December 
1994 rating actions, the August 1995 RO letters and SOC, the 
October 1995 hearing officer's decision, the November 1995 
rating action, RO letter, and SSOC, the December 1995 rating 
action and SSOC, the January 1996 rating action, the February 
1996 SSOC, the April and May 1996 RO letters, the June 1996 
rating action and RO letter, the September 1996 rating 
action, the January 1997 SOC, the April and December 1997 and 
February, April, October, and December 1998 RO letters, the 
March 1999 SSOC, the August 1999, August 2000, May 2001, and 
February 2003 RO letters. the April 2003 SSOC, the May 2003 
RO letter and SSOC, the August 2003 and April 2004 RO 
letters, the February 2005 SSOC, and the April 2005 RO 
letter, the veteran and his representative were variously 
notified of the law and regulations governing entitlement to 
the benefits sought on appeal, the evidence that would 
substantiate his claims, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit information and 
evidence.  

Additionally, the SOCs, SSOCs, and April 2004 RO letter 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefits he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claims; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter RO letter specifically informed the appellant of the 
VCAA's requirements, and notified him that he could help with 
his claims by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter RO letter specifically notified the veteran to furnish 
any evidence that he had that was pertinent to his claims.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA;      (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
appeal.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, duty to assist letters strictly meeting the 
VCAA's notice requirements were not, nor could they have 
been, provided to the veteran prior to the 1994, 1995, and 
1996 rating actions on appeal, inasmuch as the VCAA was not 
enacted until 2000.  However, the Board finds that any lack 
of full, pre-adjudication notice in this case does not 
prejudice the veteran in any way.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this case, the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claims were fully 
developed and readjudicated after notice was provided.  

As indicated above, the rating actions and numerous RO 
letters, SOCs, and SSOCs issued between 1994 and 2005 have 
repeatedly explained to the veteran what was needed to 
substantiate his claims.  As a result of RO development and 
the Board's 1997, 2000, and 2003 remands, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The RO most recently readjudicated the veteran's 
claims on the merits in February 2005 on the basis of all the 
evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, to include 
obtaining extensive post-service VA and private medical 
records from 1993 to 2004.  The veteran testified at RO and 
Board hearings in 1995 and 1997, respectively, and he has 
been afforded several comprehensive VA examinations.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing evidence pertinent to the claims that has not been 
obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims now under 
consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  A Rating in Excess of 10 Percent for Postoperative 
Residuals                       of a Right Inguinal Hernia 
Repair

A.  Background

August 1993 VA outpatient records indicate that the veteran's 
hernia was still painful, and that he could not push or pull.  
When seen again in January 1994, he complained of hernia pain 
that limited his activity.  

On July 1994 VA examination, the veteran complained of pain 
in the hernia incision, even though he never lifted more than 
10 or 15 pounds.  There had been no further bulging.  He 
still got pain when he sat wearing a tight belt, so he now 
wore suspenders instead of a belt.  Current examination 
showed diastasis recti and scars in both inguinal areas from 
prior surgery.  There was tenderness in the region of the 
right inguinal herniorrhaphy scar and in the right testicle, 
without a recurrent hernia.   The impression was bilateral 
inguinal herniorrhaphies with a total of 4 operations on the 
right side, with persistent residual pain, possibly due to 
localized neuropathy.

On September 1995 VA general medical examination, the veteran 
complained of persistent and increasing right groin pain that 
radiated from the inguinal incision to the right testicle, 
which pain was made worse with straining or heavy lifting.  
He denied palpable bowel or soft tissue defect.  Current 
examination of the right inguinal region showed prior 
surgical scarring with no evidence of defect or hernia.  
Neurological examination was non-focal.  The impressions 
included right inguinal pain with radiation to the right 
testis, without evidence of recurrent hernia or tissue 
defect.

On September 1995 VA neurological examination, the veteran 
gave a history of increasing chronic right groin pain over 
the last couple of years which gave him trouble walking and 
going about his daily activities.  He stated that he 
occasionally felt a bulge in the right groin.  Current 
examination showed a well-healed right groin scar without 
palpable inguinal or femoral hernia.  There was tenderness 
over the right groin incision which was consistent with a 
neuropathic type of pain.  No mass was appreciable.  
Sensation was intact over the entire right groin and scrotum.  
The diagnosis was right groin pain; a recurrent inguinal 
hernia could not be ruled out, although it was not 
appreciated on physical examination.  

During the October 1995 RO hearing, the veteran testified 
that he had pain in the area of the hernia incision that 
radiated into the lower groin and penis, and that restricted 
his ability to lift weight.  He took no medication for his 
hernia pain.   

At the March 1997 Board hearing, the veteran testified that 
he occasionally had shooting, radiating pain in the 
incisional region when driving and walking.  The pain 
restricted him from certain activities, such as cutting wood 
and heavy lifting.

On March 1998 VA outpatient surgical examination, the veteran 
complained of right groin discomfort and noticed occasional 
bulging over the incision with valsalva maneuvers.  Current 
examination with a herniogram showed no hernia.  The 
impression was recurrent inguinal pain of unknown origin.  In 
September, the veteran complained of chronic right groin pain 
associated with a bulge; the pain was along the incision.  A 
March herniogram was noted to have been negative.  No hernia 
was appreciated on current examination.  The assessment was 
no evidence of recurrent hernia on examination or herniogram.  
The pain was of unclear etiology; nerve entrapment was 
possible but not typical.  The veteran was referred to an 
anesthesia pain clinic for a local injection.  

When seen in the VA Anesthesia Pain Clinic in November 1998, 
the veteran described a "pulling" pain in the right groin 
brought on by overdoing lifting, prolonged walking, and 
especially twisting movements.  At times he had to just lie 
down on his back, and pull his leg up in tight flexion on his 
abdomen with his hand pressing on his groin; this usually 
resolved the problem over a minute or 2, but would recur if 
he got right up again.  He got relief from a support he wore.  
An April herniogram was noted to have been negative.  He took 
no analgesics.  Current examination showed a well-healed 
right inguinal herniorrhaphy scar with no trigger points.  
There was some deep tenderness medially below the scar, but 
not sticking.  There was no bulging or tenderness.  The 
assessments were no obvious myofascial component or trigger 
points in the scar, or tenderness in the scar to suggest 
neuroma; doubt nerve root entrapment, in view of the long-
standing nature of the pain that was unchanged with repeat 
surgeries.  The examiner noted that the veteran had no 
baseline pain on current examination, and opined that 
injections would not offer the veteran any long-term 
usefulness.  A trial of a TENS unit to the right groin area 
was recommended, as well as continued weight loss, an 
exercise program, use of a support, and anti-inflammatory 
medication.  

On January1999 VA examination, the veteran was noted to be 
using a hernia support which was not quite a truss, but the 
same general idea.  He complained of episodic tenderness and 
soreness, without any problems with bulging, sexual 
dysfunction, pain radiation into the testicle or penis, bowel 
problems, or genitourinary symptoms.  He complained of an 
area of numbness just below the incisional scar and in the 
right anterosuperior thigh, as well as occasional twinges of 
deep abdominal pain.  On current examination, the veteran 
wore a support.  There was a well-approximated scar without 
any mass or underlying tissue loss in the right inguinal 
hernia area anteriorly just above the inguinal ligament.  The 
testicles and sensation were normal.  There was a small area 
of numbness surrounding the incision.  There was no bulge or 
any underlying fascial or muscle defects.  There was 
tenderness to deep palpation over this area.  The impression 
was postoperative right inguinal hernia repair with residual 
pain and some numbness requiring wearing of a support, with 
no evidence of incarceration or strangulation or any other 
symptoms.

On December 1999 VA outpatient examination, the veteran 
complained of ongoing pain from previous hernia repairs.  He 
was assessed to be doing fairly well with this and other 
problems.  He used a nerve TENS unit for the hernia pain.  

On June 2001 VA examination, the veteran stated that he wore 
an elastic support for his hernia residuals; that he could 
see a bulge on the right, and could push it back in place; 
and that he had pain in the inguinal area that was worsened 
by lifting and straining, which pain decreased his ability to 
have sexual intercourse when it was present.  Current 
examination showed a well-healed right inguinal hernia scar 
with a slight indentation but no discoloration or keloid.  
There was no tenderness to pressure.  The veteran wore an 
elastic support.  The penis and testes were normal.  There 
was no evidence of any hernia or tenderness on either side in 
the scrotal or inguinal area.  The impression was history of 
4 right incisional hernia operations, with persistent pain 
that was helped with an elastic support, without objective 
evidence of recurrent hernia.

The veteran was hospitalized at a VA medical facility in July 
and August 2001.  On admission examination, the veteran 
complained of long-standing right lower quadrant pan due to 
numerous inguinal hernia surgeries.  He wore a truss and used 
a TENS unit for pain control.  Current examination of the 
abdomen showed some tenderness in the right lower quadrant, 
without evidence of ventral hernia.  The assessments included 
status-post inguinal hernia repair per history.  

On November 2001 VA outpatient examination, the veteran 
complained of a recurrent right inguinal hernia.  He 
currently wore a truss, and stated that he had to push on his 
right groin in order to move or cough at times.  Current 
examination showed no obvious inguinal hernia.  

In mid-December 2001, the veteran underwent right groin 
exploratory surgery at a VA medical facility for complaints 
of recurrent bulging and discomfort.  Inspection of the 
inguinal floor showed no evidence of recurrent hernia.  No 
evidence of a femoral defect was visualized.  The inguinal 
ligaments and pubic tubercle showed no evidence of recurrent 
hernia.  Wound exploration showed no neuromas or scar tissue.  
Positive pressure ventilation to increase the intra-abdominal 
pressures did not identify any subtle bulging in the inguinal 
region.  When seen for routine postoperative follow-up in 
late December, the veteran complained of continued pain and a 
small amount of right groin area swelling.  Current 
examination showed a small amount of swelling in the inferior 
aspect of the incision and slight erythema, with no pain on 
palpation.  He was treated with medication for possible wound 
infection.  

When seen for VA physical therapy follow-up in January 2002, 
the veteran was measured for a right-sided hernia truss, and 
issued a large single hernia belt.  On post-surgical follow-
up evaluation in late January, the veteran had no pain, 
ambulated well, and wore a truss, although there was no 
recurrence of hernia.  On examination, the wound was noted to 
have healed well.  There were some (healing) papules along 
the site.  In March, the veteran reported still having some 
discomfort from his recent surgery.  In October, he 
complained  of intermittent, sharp groin pain associated with 
a bulge that increased in size with heavy lifting, which pain 
improved with a truss and rubbing.  He had no difficulty with 
urination, and there was no radiation, numbness, or tingling.  
On current examination, the groin was nontender, and there 
was no lump or sensory changes.  The diagnosis was groin pain 
on exertion and lifting, most probably representing 
recurrence of the hernia.  In December, the veteran was seen 
in physical therapy, and a soft hernia support was ordered.  
When seen again in March 2003, the veteran stated that the 
new truss was not working for him, and he was not able to 
adjust it as needed.  Instead he wore an old truss that he 
had had success with previously.  On examination in December, 
the veteran wore an inguinal truss.  On examination in July 
2004, the veteran wore an inguinal truss, and no sign of 
recurrent inguinal hernia was noted.                             

B.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran's service-connected postoperative 
residuals of a right inguinal hernia repair have been rated 
under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7338.  By rating action of March 1954, service 
connection for that disorder was granted and a noncompensable 
percent rating assigned from January 6, 1954.  By rating 
action of September 1983, a 10 percent rating was assigned 
from February 4, 1983.         .

Under DC 7338, a 10 percent rating is warranted for a 
recurrent postoperative inguinal hernia which is readily 
reducible and well-supported by a truss or belt.  A 30 
percent rating requires a small, recurrent postoperative 
hernia or an unoperated, irremediable hernia which is not 
well-supported by a truss or is not readily reducible.  A 60 
percent rating requires a large postoperative, recurrent 
hernia which is considered inoperable, is not well-supported 
under ordinary conditions, and is not readily reducible. 

Considering the evidence of record from 1993 to 2004 in light 
of the above-noted criteria, the Board finds that an 
increased rating for postoperative residuals of a right 
inguinal hernia repair is not warranted.  

During that period, the veteran's right inguinal hernia 
repair  residuals have been manifested by complaints of pain 
and discomfort which are relieved by a truss or belt and a 
TENS unit, but objective findings have consistently shown no 
recurrence of the hernia.  

As documented above, the medical evidence does not indicate 
the level of impairment that would warrant at least the next 
higher, 30 percent rating for postoperative residuals of a 
right inguinal hernia repair under the applicable rating 
criteria of DC 7338: that is, a small, recurrent 
postoperative hernia or an unoperated, irremediable hernia 
which is not well-supported by a truss or is not readily 
reducible.

For all the foregoing reasons, the Board finds that the claim 
for a higher rating for postoperative residuals of a right 
inguinal hernia repair must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  An increased (Compensable) Rating for Residuals                                          
of a Nasal Submucous Resection.

A.  Background

On March 1993 VA outpatient dermatological evaluation for a 
sore, swollen nose which occasionally bled and drained, 
examination showed mild to moderate rhinophyma.  There were 
several pustules on the distal nose.  

On July 1994 VA examination, a past submucous resection for a 
deviated nasal septum was noted to have helped the veteran's 
post-nasal drip and frequent sore throats.  Current 
examination showed moderate rhinophyma.  The nose and throat 
were negative.  The impressions included status-post 
submucous resection.

On February 1995 VA outpatient evaluation, the veteran 
complained of much sinus drainage for the past month which 
upset his stomach.  A physician assessed the veteran to be 
doing well.  

On April 1995 examination by K. Ness, M.D., the veteran 
complained of questionable sinus drainage for the past 2 
months which upset his stomach.  On current examination, the 
veteran presented with head and chest congestion.  The nose 
was patent bilaterally.  The pharynx showed some white post-
nasal drainage.  The assessment was head congestion secondary 
to mild upper respiratory infection.  

On May 1995 VA outpatient evaluation, the veteran complained 
of nasal drainage into his throat and stomach for the past 
few months, as well as frequent nasal obstruction.  He 
obtained some relief with medication.  On current 
examination, the nasal mucosa was of normal color, without 
swelling or obstruction.  The impression was perennial 
rhinitis.  Sinus X-rays revealed that the left maxillary 
antrum was unremarkable.  Minimum sinusitis changes could not 
be excluded in the inferior tip of the right maxillary 
antrum.  No air-fluid level was seen.  The frontal and 
ethmoid sinuses were well-aerated.  The impression was 
possible minimal sinusitis changes in the inferior portion of 
the right maxillary antrum, with paranasal sinus radiography 
otherwise grossly unremarkable.  When seen again in August, 
the veteran stated that prescribed medications were providing 
some relief.  On current examination, the nares were clear 
bilaterally.  The assessment was mucosal swelling, responding 
to steroid sprays.  

On September 1995 VA examination, the veteran complained of 
increased nasal mucous production and post-nasal drip.  
Current examination showed a fibrous mass on the right nasal 
ala which appeared to be a chronic acneiform rash.  The 
impressions included post-nasal drip and acneiform lesion of 
the right nose.  

October 1995 VA otolaryngological examination showed a 
slightly deviated and scarred nasal septum, with adequate 
nasal airways bilaterally.  There was some tightening of the 
right nasal valve compared to the left, and the veteran noted 
improvement in his breathing with reflection of his nasal 
ala.  There was also moderate rhinophyma of the nose skin.  
The nasopharynx was clear.  The impression was persistent 
right nasal obstruction due to decreased nasal valve area on 
the right.

On February 1996 VA outpatient evaluation, the assessments 
included chronic rhinitis.  When seen again in mid-March, the 
veteran complained of chronic nasal congestion despite 
medication.  After examination, the assessments were 
rhinophyma, and septal deviation with nasal obstruction 
refractory to medical treatment.  A septoplasty was planned.  
In late March, the veteran underwent surgical excision of 
rhinophyma and a septoplasty.  When seen for follow-up in 
early April, he had no complaints, and reported breathing 
easily through the nose.  On examination, the septum was in 
the mid-line.  The external nose was granulating in nicely.  
When seen again in mid-April, the veteran had no complaints.  
The examiner noted that the nasal airway was improved.  On 
examination, the external nose was nearly healed.  There was 
a small scab on the right ala.  The septum was in the mid-
line.  The assessment was that it was healing well.  In 
August, the veteran complained of large amounts of nasal 
drainage which nauseated him.  The assessment was post-
operative rhinorrhea.  On otolaryngological evaluation in 
early October, the veteran complained of a dry mouth and 
nose.  He had no problem with the nasal airway.  The 
impression was rhinitis sicca.  

At the March 1997 Board hearing, the veteran testified that 
his breathing had improved following nasal surgery last year, 
but had some drainage into his stomach at night.  He obtained 
relief from a nasal inhaler, a pump spray, and medication.  

On July 1997 VA outpatient evaluation, the veteran complained 
of drainage from the nose into the stomach.  The examiner 
noted chronic rhinorrhea that was not improved.  The 
assessments included chronic rhinitis with inadequate 
control.  

On January VA 1998 outpatient evaluation, the veteran 
complained of chronic rhinorrhea, with sinus drainage into 
his stomach, causing upset and a dry throat.  His dry mouth 
was partially relieved by treatment.  In general he had good 
activity tolerance and felt slightly better than 6 months 
ago.  After examination, the assessments included chronic 
post-traumatic rhinitis.  His medications were deemed 
effective and continued as is.  On March 1998 
otolaryngological evaluation, the veteran complained of 
inability to breathe through the nose.  Examination showed 
severe nasal valve collapse in area II.  The septum was in 
the mid-line.  The assessment was nasal valve collapse.  In 
April, the veteran underwent a septorhinoplasty with alar 
battens for repair of nasal valve collapse.  When seen for 
otolarygological follow-up in early May, the veteran had some 
increased difficulty breathing via the right nostril.  On 
examination, the right vestibule was edematous; the left 
vestibule was patent.  When seen again a week later, the 
veteran was breathing well through the nose.  He complained 
of continued thick post-nasal drainage.  On examination, the 
left auricular wound was healing well.  The nasal airways had 
improved patency.  There was minimal crusting.  The 
assessment was satisfactory course status-post alar battens, 
and a nasal spray was prescribed on an as-needed basis.              

On January 1999 VA otolaryngological examination, the veteran 
stated that he could breathe very well through his nose, but 
not as well through the left side as he would like.  He 
claimed no purulent discharge.  Current examination showed a 
mild to moderate, left-sided nasal valve collapse (less than 
25 percent).  The right side was clear.  The oropharynx was 
clear.  The diagnosis was unilateral nasal valve collapse, 
mildly impinging on the nasal airway, otherwise asymptomatic.  
There was no evidence of chronic nasal drainage.  

On February 1999 VA outpatient otolaryngological evaluation, 
the veteran complained of problems breathing through the 
right nostril, and drainage down the throat.  He used a nasal 
spray and medication.  Current examination of the nasal 
mucosa showed some drainage.  There was no visible mass in 
the right nostril.  There was slight valve collapse on the 
right.  The assessment was difficulty breathing through the 
nose, worse at the right nostril.  On subsequent 
otolaryngological evaluation the same day, the veteran's 
breathing was noted to have improved markedly, but he still 
had difficulty breathing through the right nasal cavity, 
especially at night.  Current examination showed mild right 
nasal valve collapse with a small amount of scar tissue at 
the right ala.  The assessment was mild recurrent nasal valve 
collapse.  

On early March 1999 VA outpatient otolaryngological 
evaluation, the veteran complained of intermittent nasal 
congestion; his main complaint was post-nasal drip at night, 
and the examiner also noted a history of chronic obstructive 
pulmonary disease (COPD).  Current examination showed mild 
mucosal edema, and mild right nasal valve collapse.  The 
oropharynx was negative.  The assessment was chronic 
rhinitis, question of allergic component.  The examiner had 
no further surgical recommendations.  In mid-March, the 
veteran was seen in the allergy clinic for evaluation of 
post-nasal drip, for which he obtained some relief with 
medication.  Current examination of the nose showed a narrow 
vestibule.  When seen again in June, the veteran stated that 
he obtained some relief from a nasal spray.  On examination, 
the nares were patent, without lesions or erosions.  The 
assessment was rhinitis with post-nasal drip improved 
somewhat.  On early December examination, the veteran had a 
small, soft, fleshy-type mass in the left nares on the 
crease; nothing was seen on the inside of the nose.  There 
was no redness or scaling, and there was normal tissue and 
scar tissue.  He was assessed to be doing well with those 
problems.  In late December, the veteran was noted to be 
doing well with post-nasal drip, and he took nasal sprays 
regularly without side-effects.  On examination, the nasal 
mucosa were patent, and the pharynx was clear.  The 
assessment was post-nasal drip.  

On June 2000 VA outpatient examination, the veteran's 
breathing was fairly good.  He obtained relief from a new 
nasal spray, and was assessed to be doing fairly well.  

On June 2001 VA otolaryngological examination, the veteran 
was noted to be status-post mucosal resection, septoplasty, 
and open functional septorhinoplasty with bilateral alar 
battens on 3 separate surgical dates.  Despite these 
measures, he continued to have nasal airway obstruction 
bilaterally.  He denied chronic sinusitis and purulent 
drainage from the nose.  He complained of occasional dyspnea 
on exertion due to his nasal valve collapse, as well as his 
underlying COPD.  Current prescribed inhalers and nasal spray 
reportedly did not much improve his symptomatology.  There 
was noted to be no allergic component confounding these 
findings.  On current examination, there was no evidence of 
nasal septal deviation.  Dynamically, there was internal 
nasal valve collapse with inspiration which was approximately 
75 percent on each side with maximal inspiration.  The 
oropharynx was clear.  The diagnosis was bilateral nasal 
airway obstruction secondary to internal valve collapse.

In early July 2001, the veteran underwent revision of his 
open functional rhinoplasty with nasal valve suspension with 
bilateral spreader grafts at a VA medical facility.  The 
surgical operative findings were postoperative rhinophyma 
excision with thin nasal ala.  The postoperative diagnosis 
was nasal airway obstruction.  When seen for follow-up in the 
otolaryngological clinic in mid-July, the veteran reported 
excellent early results, with improved nasal airflow and 
decreased snoring.  Pain was still moderately high.  Current 
examination showed bilateral well-healed transconjugal 
incisions.  The nasal valves were well-suspended, and the 
intranasal area was healed.  The veteran was assessed to be 
doing well 2 weeks status-post bilateral nasal valve 
suspension.  

During VA hospitalization in late July and August 2001, the 
veteran reported occasional nasal pain status-post 
rhinoplasty which had improved since surgery.  On admission 
examination, the nose was patent, with recent surgical scars.  
The septum was in the mid-line, the sinuses nontender, and 
the pharynx clear.  

August 2001 VA outpatient otolaryngological evaluation showed 
that the veteran had had an excellent course since surgery 
for bilateral nasal valve suspension for external valve 
collapse.  There was better nasal airflow with little to no 
obstruction, and he slept well.  Current nasal examination 
showed no crusting or lesions, and nasal valve suspension was 
good bilaterally.  In September, the veteran stated that he 
breathed well if he took his medications, and that he 
breathed better after recent nasal surgery, with better air 
passages.  He was assessed to be doing fairly well with his 
breathing.  

On June 2002 VA outpatient evaluation, the veteran reported 
that daily medication reduced his rhinitis symptoms.  He 
denied epistaxis and nasal dryness or irritation.  Current 
examination of the nose showed no congestion or excoriation.  
The assessment was non-allergic rhinitis controlled with 
nasal spray.  In September, the veteran stated that his nose 
felt better after surgery, and that he was breathing better.  
After examination, he was assessed to be doing fairly well.  
In December, the veteran's nose was noted to be less 
congested after his most recent nasal surgery, and he now 
only required a nasal spray once a day.  Current examination 
showed mild mucosal edema, with pink mucosa and clear mucus.  
The assessments included rhinitis, well-controlled with nasal 
spray.

March 2003 VA sinus MRI revealed metallic densities overlying 
the infraorbital ridges bilaterally which might be surgical.  
Otherwise, the paranasal sinuses were clear.  

On April 2003 VA otolaryngological examination, the veteran 
complained of occasional trouble breathing through the nose, 
with post-nasal discharge.  He denied allergies, purulent 
drainage, and chronic sinusitis.  He denied problems 
breathing through his nose when gardening, working around his 
house, and with other activities.  On current examination, 
the veteran breathed adequately through his nose with his 
mouth shut and lips together.  The nasal passages appeared to 
be narrow, but there was no evidence of edematous turbinates 
or obstruction in any way.  The septum was in the mid-line.  
There was no tenderness, crusting, or post-nasal discharge.  
When the veteran was asked to quickly take in a breath 
through his nose only, there was 75% collapse of the nasal 
passages on both sides; this was repeated 3 times.  The 
diagnoses were status-post submucosal resection, resulting in 
postoperative hematoma; status-post septoplasty; and status-
post rhinophyma resection, each well-healed without residual.  

The examiner commented that a submucosal resection was 
performed for the removal of deflections or spurs of 
cartilage or bone from between the mucoperichondrium and/or 
mucoperiosteum, and that very satisfactory results were 
obtained when the symptoms were of a purely mechanical 
obstruction.  He opined that the veteran's surgery was 
successful, and that he had been symptom-free for many years, 
noting that most patients that had narrow nasal passages also 
had collapse of the passage with quick, sudden inhalation 
through the nose only.  Noting that rhinophyma was caused by 
a fibrosis and hyperplasia of the sebaceous tissue of the 
skin of the nose, usually as a result of acne rosacea, the 
doctor opined that the veteran's current complaints of 
trouble breathing through the nose were not likely related to 
the surgery performed for his service-connected disability.  

On September 2003 VA outpatient evaluation for follow-up for 
vasomotor rhinitis, the veteran's symptoms were noted to be 
controlled with nasal spray on an as-needed basis; 
occasionally he did not need to use it.  There was no 
epistaxis or nasal irritation.  On current examination, the 
nasal mucosa was normal.  The assessment was vasomotor 
rhinitis.  

July 2004 VA outpatient examination noted no significant 
respiratory distress.                          

B.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran's service-connected residuals of a 
nasal submucous resection have been rated under the 
provisions of 38 C.F.R. § 4.97, DC 6502.  By rating action of 
November 1990, service connection for that disorder was 
granted and a noncompensable rating assigned from August 1, 
1990.                .

The veteran's service-connected residuals of a nasal 
submucous resection have been rated under DC 6502 for 
traumatic deflection of the nasal septum.  By regulatory 
amendment effective October 7, 1996, substantive changes were 
made to the schedular criteria for evaluation of traumatic 
deflection of the nasal septum, as set forth in 38 C.F.R. 
§ 4.97, DC 6502.  As there is no indication that the revised 
criteria are intended to have retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new rating criteria, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  

As the RO has considered both the former and revised criteria 
for rating the veteran's residuals of a nasal submucous 
resection, and furnished him notice of the revised criteria 
in the February 2005 SSOC, there is no due process bar to the 
Board also considering the former and revised criteria. 

Under the criteria of former DC 6502 (as in effect prior to 
October 7, 1996), a noncompensable rating is warranted for 
traumatic deflection of the nasal septum with only slight 
symptoms.  A 10 percent rating requires that the deflection 
produce marked interference with breathing space.

Effective October 7,1996, the criteria of DC 6502 was 
changed.  Under the revised criteria, traumatic deflection of 
the nasal septum warrants a 10 percent rating where there is 
50 percent obstruction of the nasal passage on both sides, or 
complete obstruction on 1 side.

In every instance where the schedule does not provide a 0 
percent rating for a DC, a 0 percent rating shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.

Considering the evidence of record from 1993 to 2004 in light 
of the above-noted criteria, the Board finds that an 
increased (compensable) rating for residuals of a nasal 
submucous resection is not warranted under either the former 
or revised applicable criteria.  As documented above, the 
medical evidence does not indicate the level of impairment 
that would warrant at least the next higher, 10 percent 
schedular rating for residuals of a nasal submucous resection 
under either the former or revised applicable rating criteria 
of DC 6502: that is, marked interference with breathing space 
(former criteria), or a 50 percent obstruction of the nasal 
passages on both sides, or complete obstruction on 1 side 
(revised criteria).  During the appeal period, the veteran 
underwent nasal surgery on several occasions to correct nasal 
obstruction, and on each occasion his post-surgical course 
resulted in improved breathing.  On the most recent 2003 VA 
examination, the veteran breathed adequately through his 
nose, and there was no evidence of obstruction in any way.  

For all the foregoing reasons, the Board finds that an 
increased (compensable) rating for residuals of a nasal 
submucous resection is not warranted under any pertinent 
provision of the rating schedule, and the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert,  1 Vet. 
App. at 53-56 (1990).


ORDER

A rating in excess of 10 percent for postoperative residuals 
of a right inguinal hernia repair is denied.

An increased (compensable) rating for residuals of a nasal 
submucous resection is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


